DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/20 is being considered by the examiner.
Claim Objections
Claims 1-2, 4-7 are objected to because of the following informalities:  
Regarding claim 1 line 17,  “the given variables pole number” lacks of antecedent basis.
Regarding claim 1 line 18,  “the angle” lacks of antecedent basis.
Regarding claim 1 line 19,  “the stator rotation direction” and “the spatial distribution” lack of antecedent basis.
Regarding claim 1 lines 19-20,  “the electric load” lacks of antecedent basis.
Regarding claim 1 line 20,  “the harmonic amplitude” lacks of antecedent basis.
Regarding claim 1 line 21,  “the proportion” and “the total periphery” lack of antecedent basis.
Regarding claim 2, “the winding and torque factors” in line 3 should be changed to – the winding factor and the torque factor--.  Further, “the distribution” in line 4 lacks of antecedent basis.
Regarding claim 4 line 2,  “the design” lacks of antecedent basis.
Regarding claim 4 line 10-11,  “the portions” and “the sequence” lack of antecedent basis.
Regarding claim 5 line 2,  “the at least one design” lacks of antecedent basis.
Regarding claim 5 line 3,  “the size” lacks of antecedent basis.
Regarding claim 6 line 2,  “the at least one design” lacks of antecedent basis.
Regarding claim 6 lines 3-4,  “the product” lacks of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recites the term, “in particular”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (DE 102011078128 A1).
Regarding claim 8, Evans teaches a stator (312) for an m-phase synchronous reluctance machine (10, fig 3A) with concentrated windings (314A-314C, page 11 last paragraph) which can be divided into one stator segment (312) or into a plurality of stator segments (this feature is alternative option) and which comprises a ferromagnetic base body (312, the base body is made of iron, a ferromagnetic material, page 12 ln 13-14 ) with peripherally distributed tooth structures (313) and a winding system (314) mounted in the base body (312), which comprises per stator segment a number of tooth structures (313) corresponding to a stator tooth number z and a number of winding phases (U, V, W) corresponding to the number of phases m, wherein each winding phase (U, V, W) in turn comprises a series and/or parallel connection (this is an alternative option) of a plurality of the concentrated windings (page 11, last paragraph), wherein a rotor (310) of the synchronous reluctance machine (10) has a pole number p in a peripheral section corresponding to the stator segment (312), wherein the number of phases m = 3 (page 11 last paragraph), the pole number p = 10 (page 11 ln 1) and the number of stator teeth is 15 or 18 or 21 (15 teeth, ln 15-16 page 11).

    PNG
    media_image1.png
    307
    891
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Dajaku (US 2016/0308415 A1).
Regarding claim 9, Evans teaches the claimed invention as set forth in claim 8, except for the added limitation of the tooth structures are divided into a plurality of levels with respect to their tooth height, wherein the same sequence of windings is achieved on each level, wherein the sequence of one of the levels is offset from the sequence of at least one of the other levels by at least one tooth structure.
Dajaku teaches an electric machine having a stator structure (fig 3) comprising tooth structures wherein the tooth structures are divided into a plurality of levels (I, II) with respect to their tooth height, wherein the same sequence of windings (I, II) is achieved on each level (A1, A2), wherein the sequence of one of the levels is offset from the sequence of at least one of the other levels by at least one tooth structure (see abstract) to provide a less complex manufacturing of the windings, higher slot fill factors, lower cogging torques (para [0003]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Evans’s stator with the tooth structures are divided into a plurality of levels with respect to their tooth height, wherein the same sequence of windings is achieved on each level, wherein the sequence of one of the levels is offset from the sequence of at least one of the other levels by at least one tooth structure as taught by Dajaku.  Doing so would provide a less complex manufacturing of the windings, higher slot fill factors, lower cogging torques (para [0003]).
Regarding claim 12, Evans in view of Dajaku teaches the claimed invention as set forth in claim 9, Evans further teaches a synchronous reluctance machine (10) with concentrated windings (page 11 last paragraph), comprising a stator (312) and a rotor (310).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Vollmer (US 2007/0257566 A1).
Regarding claim 11, Evans teaches the claimed invention as set forth in claim 8, except for the added limitation of for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure.
Vollmer teaches a synchronous machine using eleventh harmonic having a three phase winding (U, V, W) wherein for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure (fig 3 and 4 the first winding and the second winding are wound in opposite direction, para [0042]) to achieve high winding factor (para [0009]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Evans’s stator wherein for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure as taught by Vollmer. Doing so would achieve high winding factor (para [0009]).

Allowable Subject Matter
Claims 1-4, 6 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a method for designing a stator segment comprising, inter alia, selecting a stator tooth number z of the tooth structures (16) in the stator segment (10) depending on the phase number m of the phases (U, V, W) and the pole number p, determining the winding factor FW and a torque factor FT with 
     	
    PNG
    media_image2.png
    99
    402
    media_image2.png
    Greyscale

for a plurality of design and arrangement options for the winding phases (U, V, W), which result from the given variables pole number p and number of phases m when using concentrated windings with respect to the stator tooth number z, wherein θ is the angle in the stator rotation direction, MMF is a measure for the spatial distribution of the electric loading, Hp is the harmonic amplitude respectively over the angle θ and K is a division factor indicating the proportion of the stator segment in the total periphery of the stator; and determining at least one design of the stator segment (10) in which the formula product of winding factor and torque factor FT*Fw has a local maximum, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamaoka (US 2007/0007841 A1) teaches a motor having a rotor magnet, a stator and a bearing mechanism with vibrations and noises suppressed. The greatest common divisor of the number of the magnetic poles of the rotor magnet and the number of the teeth of the stator is larger than the number of drive phases for the stator. Further, the number of the radial dynamic pressure generation grooves or the thrust dynamic pressure generation grooves coincides with none of the divisors and multiples of the number of the magnetic poles of the rotor magnet and the number of the teeth of the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834